Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00440-CV

                                  Joe GOMEZ and Janie GOMEZ,
                                          Appellants

                                                   v.

                                       Thomas L. DASHIELL,
                                             Appellee

                        From the County Court at Law, Kendall County, Texas
                                   Trial Court No. 15-241-CCL
                             Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 18, 2015

DISMISSED FOR WANT OF PROSECUTION

           On June 29, 2015, appellants Joe Gomez and Janie Gomez filed what this court construed

as a notice of appeal from the county court’s June 18, 2015 judgment of eviction. On July 6, 2015,

appellants filed an affidavit of inability to pay costs in this court. Appellants also filed the affidavit

in the trial court with or before the notice of appeal as required. See TEX. R. APP. P. 20.1 (c)(1).

By order dated July 21, 2015, we ordered the clerk of this court to send copies of the affidavit and

our order to the trial court, the trial court clerk, the court reporter, and all parties and/or counsel.

See TEX. R. APP. P. 20.1 (d)(2). We further ordered that anyone who desired to file a contest to
                                                                                         04-15-00440-CV


the affidavit to file such contests in this court on or before July 31, 2015. No contests were filed.

Because no contests were filed, appellants were considered indigent for purposes of this appeal.

Both the clerk’s record and the reporter’s record were then filed in this court. Accordingly,

appellants’ brief was originally due September 11, 2015. However, neither the brief nor a motion

for extension of time was filed.

        Based on the foregoing, on September 25, 2015, we ordered appellants to file their

appellants’ brief and a written response reasonably explaining their failure to timely file their brief

in this court on or before October 5, 2015. We advised appellants that if they failed to file their

brief and written response as ordered, we would dismiss their appeal for want of prosecution. See

TEX. R. APP. P. 38.8(a). On October 4, 2015, by way of informal communication, appellants

notified this court that they would be filing their brief via facsimile. The next day, on October 6,

2015, appellants filed a letter, stating the reasons they failed to file a brief by the original due date

was because (1) they had not received a court order to file a brief by September 11, 2015 and (2)

they had no access to the internet. However, a brief was not filed with the letter.

        Accordingly, on October 14, 2015, we ordered appellants to file their appellants’ brief and

a written response reasonably explaining their failure to timely file the brief. We again advised

appellants that if they failed to file their brief and the written response as ordered, we would dismiss

their appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). We further advised that no

further extensions of time to file their brief would be granted absent written proof of extraordinary

circumstances, and informal communications would not be considered as a substitute for a brief

and written response. Appellants have not filed a brief or written response as ordered by the court.




                                                  -2-
                                                                                   04-15-00440-CV


       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Thomas L. Dashiell, recover his costs in this appeal from appellants Joe Gomez and Janie

Gomez.

                                                PER CURIAM




                                               -3-